Case 2:18-cv-04956-SJF-AKT Document 46 Filed 02/14/19 Page 1 of 2 PageID #: 181



February 14, 2019




Via: ECF

Hon. Sandra J. Feuerstein, U.S. District Judge
United States District Court
Eastern District of New York
100 Federal Plaza, Chambers: 1014
Central Islip, New York 11722

       Re:    “JOHN DOE,” a fictitious name v. CORY MAIER, et al.
              Venue:        USDC, Eastern District of New York
              Case No.:     2:18-cv-04956 (SJF) (AKT)
              Our File No.: MISC-2018-08

Dear Honorable Judge Feuerstein:

       We represent plaintiff, JOHN DOE, on the above captioned matter.

         On February 14, 2019, and in accordance with the revised briefing schedule addressing
defendants motion to dismiss the present action, and Your Honor’s “Individual Rules”, we served
all parties with PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
CROSS-MOTION FOR LEAVE TO FILE A VERIFIED SECOND AMENDED
COMPLAINT PURSUANT TO RULE 15(a)(2) & FOR ADDITIONAL TIME TO SERVE
PROCESS PURSUANT TO RULE 4(m), AND IN OPPOSITION TO DEFENDANTS’
MOTION TO DISMISS PURSUANT TO RULES 12(b)(5) & (6). (See attached Email to all
parties dated February 14, 2019.)

       Thank you for your attention on this matter. Any questions, please contact the undersigned.

                                            Very respectfully,

                                            GALLO VITUCCI KLAR LLP



                                            Richard González, Esq.

Enc.

Copy: Via ECF
      All Parties
       Case 2:18-cv-04956-SJF-AKT Document 46 Filed 02/14/19 Page 2 of 2 PageID #: 182

Richard Gonzalez
From:                Thomas M. Grasso <tom@tmgrassolaw.com>
Sent:                Thursday, February 14, 2019 12:33 PM
To:                  Michael Cassell
Cc:                  Bochner, Michelle; Knapp, James (USANYE); Richard Gonzalez; David Schneider
Subject:             Doe v. Maier et al; 18 CV 4956 (SFJ)(AKT)
Attachments:         NOTICE OF MOTION.pdf; PLNTF MEMO OF LAW CROSS-MOTION.pdf; FINAL Verified Second
                     Amended Complaint.pdf; SIGNED Verification.pdf; GRASSO DECLARATION.pdf


Dear Counsel,

Attached please find:

    1. Plaintiff’s Memorandum of Law in Support of Plaintiff’s Cross Motion for Leave to File a Verified Second
       Amended Complaint and in Opposition to Defendants’ Motion to Dismiss;
    2. Notice of Motion with Certificate of Service;
    3. Proposed Verified Second Amended Complaint;
    4. “John Doe’s” Verification, which I ask that you consider as being “Under Seal” and confidential.
    5. Grasso Declaration.

Thank you.

Very truly yours,

Thomas M. Grasso, Esq.

Law Offices of


8 Willow Street
Cranford, New Jersey 07016-1855
(908) 514-8850
tom@tmgrassolaw.com
www.tmgrassolaw.com
http://www.linkedin.com/in/thomasmgrassoesq

Notice: This communication, including attachments, may contain information that is confidential and protected by the
attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have received this
communication in error, please notify the sender immediately by return e-mail and promptly delete this e-mail, including
attachments without reading or saving them in any manner. The unauthorized use, dissemination, distribution, or
reproduction of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by anyone other than the
intended recipient(s) is not a waiver of any attorney/client or other privilege.




                                                              1
